 

Exhibit 10.286

 

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[Domain Site, Garland, TX]

 

This SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this "Amendment") is
made and entered into as of July 29, 2015 (the "Effective Date"), by and between
RCM Firewheel, LLC, a Texas limited liability company ("Seller"), and ArchCo
Residential LLC, a Delaware limited liability company ("Purchaser").

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.           Seller and Purchaser entered into the Agreement of Purchase and
Sale dated as of April 29, 2015 (the "Original Agreement"), with respect to
approximately 135.89 acres of land located in Garland, Texas (the "Property"),
as more particularly described in the Purchase Agreement.

 

B.           Seller and Purchaser entered into the Amendment to Agreement of
Purchase and Sale dated as of July 13, 2015 (the "First Amendment''). The
Original Agreement, as amended by the First Amendment, is referred to in this
Amendment as the "Purchase Agreement''.

 

C.           Seller·and Purchaser desire to amend the Purchase Agreement as set
forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set f01th in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.          Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Due Diligence Period. Section 1.1(h) of the Original Agreement, as
previously amended by the First Amendment, is amended to provide that the Due
Diligence Period shall expire on August 7, 2015.

 

3.          Closing Date. Section l.l(i) of the Original Agreement is amended to
provide that the Outside Closing Date for the Phase I Property shall be November
6, 2015.

 

4.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

5.          Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreeme11t, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, ii1whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

6.          Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 



 
 

 

Seller and Purchaser have executed this Amendment as of the Effective Date.

 

Seller:

 

RCM Firewheel, LLC,

a Texas limited liability company

 

By: /s/ Tim Coltart   Name: Tim Coltart   Title: President  

 

Purchaser:

 

ArchCo Residential, LLC,

a Delaware limited liability company

 

By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Chief Executive Officer  

 

  2 

 